Citation Nr: 0315502	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-02 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for psychophysiological 
musculoskeletal reaction involving the back, left knee, and 
both thumbs, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1984.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
benefit sought.  Upon receipt of the veteran's timely appeal, 
the Board determined that additional evidentiary development 
was necessary in order to properly adjudicate the veteran's 
claim.  Accordingly, in January 2001, the Board remanded the 
case to the RO in order that the veteran could be scheduled 
to undergo a VA rating examination, and that additional 
records could be obtained.  The requested evidentiary 
development has been completed to the extent practicable, and 
the case has been returned to the Board.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran's psychophysiological musculoskeletal 
reaction involving the back, left knee and both thumbs is 
objectively shown to involve symptomatology most consistent 
with pathology involving two or more major joints or two or 
more minor joint groups with occasional incapacitating 
episodes, and is not shown to involve more than moderate 
limitation of motion of the lumbar spine, primarily due to 
pain.  

3.  The veteran is not objectively shown to be incapable of 
obtaining or retaining gainful employment as a result of his 
service-connected disabilities.  




CONCLUSION OF LAW

The criteria for assignment of a 20 percent disability rating 
for a psychophysiological musculoskeletal reaction involving 
the back, left knee, and both thumbs, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5292, and 5295, 4.126(d) (2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that the severity of his 
service-connected psychophysiological musculoskeletal 
reaction involving the back, left knee, and thumbs is greater 
than reflected by the currently assigned 10 percent 
evaluation.  Accordingly, he maintains that he should be 
entitled to assignment of an evaluation in excess of 10 
percent for that disability.  In such cases, the VA has a 
duty to assist the veteran in developing evidence necessary 
to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for an increased 
rating for psychophysiological musculoskeletal reaction 
involving the back, left knee, and both thumbs.  The veteran 
has also been provided with notice of what evidence the VA 
would obtain, and the evidence he was to provide.  In that 
regard, the Board concludes that the discussions as contained 
in the initial rating decision, in the subsequent statement 
and statements of the case, in the Board's January 2001 
Remand, and in correspondence to the veteran dated in 
February 1999, October 2000, February 2001, September 2002, 
May 2003, and June 2003 have effectively provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim for a an 
evaluation in excess of 10 percent for his 
psychophysiological musculoskeletal reaction.  The Board 
finds that such documents are essentially in compliance with 
the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for an increased rating, 
and what evidence was necessary to show that the service-
connected disability was of greater severity than reflected 
by the currently assigned noncompensable evaluation.  In 
addition, by those documents, the veteran has been informed 
of what evidence the VA would attempt to obtain, and what 
evidence he was responsible for providing.  Further, via the 
above-captioned documents, the veteran was advised of the 
relevant statutes and regulations as were applicable to his 
claim, and of his rights and duties under the VCAA.  In view 
of the nature of the service-connected disability, as well as 
the evidence already obtained, the Board finds that the VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claim for an increased rating, the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed.  In short, the Board finds that all evidence 
necessary for an equitable disposition of the issue of 
entitlement to an evaluation in excess of 10 percent for 
psychophysiological musculoskeletal reaction has been 
obtained.  The evidence of record includes the veteran's 
service medical records, post service clinical treatment 
records, statements offered by the veteran in support of his 
claim, and reports of VA rating examinations.  In addition, 
the Board observes that the veteran appeared before the 
undersigned Veterans Law Judge, and offered testimony in 
support of his claim at a personal hearing in October 2000.  

By the rating examination conducted in connection with this 
claim, the Board finds that all relevant manifestations of 
the veteran's service-connected psychophysiological 
musculoskeletal reaction have been addressed to the extent 
practicable.  In that regard, the Board notes that the 
elements needed to address the relevant rating criteria for 
evaluating each of the affected musculoskeletal areas are of 
record.  Moreover, the Board notes that while the veteran 
indicated that he had undergone vocational rehabilitation 
training of some sort, repeated requests by the RO to obtain 
those records were unsuccessful, and it was determined that 
such records, if extant, were unavailable.  The Board finds 
that further attempts to obtain those records would result in 
unnecessary delay, and would not add anything of substance to 
the evidentiary record.  Accordingly, the Board finds that it 
is not required to remand the case back to the RO in order to 
obtain records which may not exist.  

With respect to the issue now before the Board, the Board 
finds that the rating examination report in conjunction with 
the clinical treatment records provide a sufficiently 
accurate picture of the veteran's service-connected 
psychophysiological musculoskeletal reaction involving the 
back, left knee and bilateral thumbs so as to allow for an 
equitable determination of such issue without requiring 
further attempts to obtain additional clinical treatment 
records which may not be available.  The Board is unaware of 
any additional relevant evidence which is available in 
connection with the veteran's claim, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate his claim for an increased 
rating.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  

Historically, service connection for what was characterized 
as a psychophysiological musculoskeletal reaction, involving 
the back, left knee, and bilateral thumbs was established by 
a July 1985 rating decision.  An initial 30 percent 
evaluation was assigned, effective from November 15, 1984.  
At that time, while the veteran's now service-connected 
disability was found to involve both psychiatric as well as 
physiological components, it is unclear as to whether the 
primary component of the disability was determined to be 
either psychiatric or physical.  In any event, the veteran 
was assigned the initial 30 percent evaluation pursuant to a 
bifurcated diagnostic code -- 9505-5010.  

By a subsequent rating decision of August 1986, the veteran's 
assigned disability rating for his psychophysiological 
musculoskeletal reaction was reduced from 30 percent to 10 
percent, effective from November 1, 1986.  The veteran's 
symptoms were found to have improved at that time, and his 
assigned disability rating was therefore reduced to 10 
percent.  The 10 percent evaluation has remained in effect 
until the present time.  

In May 1998, the veteran filed a claim for an increased 
rating for his psychophysiological musculoskeletal reaction.  
That claim was denied pursuant to a September 1998 rating 
decision.  At that time, it was noted that under the revised 
provisions of 38 C.F.R. § 4.126(d), such a disability as 
involves both psychiatric and physical components will be 
evaluated using a diagnostic code representing the dominant 
(more disabling) aspect of the disability.  The RO noted that 
there was no evidence of any treatment for psychiatric 
disorders or diagnosis of a psychophysiological 
musculoskeletal reaction, per se.  The RO further observed 
that the only objective manifestation of symptomatology 
related to the veteran's service-connected disability 
involved painful motion of the lumbar spine, and pathology 
noted at L4-L5 and L5-S1.  Accordingly, apparently finding 
that the dominant aspect of the veteran's service-connected 
disability involved painful motion of the lumbar spine, he 
continued to be evaluated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  

In a subsequent rating decision of June 1999, the RO 
determined that there was no objective evidence of an Axis I 
psychiatric diagnosis, and that the veteran's disability was 
primarily manifested by low back pain.  The RO again 
concluded that the dominant aspect of the veteran's service-
connected disability involved a physical component, and that 
disability was again evaluated as painful motion of the 
lumbar spine.  The veteran filed a timely appeal, and in 
January 2001, the Board remanded the case to the RO for 
additional evidentiary development.  

The development undertaken included obtaining additional 
clinical treatment records as identified by the veteran, and 
affording him a comprehensive VA examination by which to 
determine the nature and severity of his service-connected 
disability.  In addition, the veteran previously made 
references to having undergone vocational rehabilitation with 
the VA, and the RO was directed to obtain those records.  In 
response to the Board's request, the RO attempted on no fewer 
than four occasions in February 2001 and April 2002 to obtain 
any existing records pertaining to vocational rehabilitation 
the veteran may have undergone with the VA.  Those attempts 
have ultimately been unsuccessful, and it appears that such 
records are unavailable.  The case is again before the Board.  
As will be set forth below, the Board finds that the physical 
aspects involving the veteran's low back are the dominant 
aspect of his service-connected disability.  See 38 C.F.R. 
§ 4.126(d) (2002).  Accordingly, the Board will limit its 
discussion of the pertinent evaluative criteria to those 
diagnostic codes which address disabilities involving the low 
back and painful motion.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability evaluation is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 44, 58 (1994).  Further, where there is a 
question as to which of two disability ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2002).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2002), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2002).  

VA clinical treatment records dating from January 1998 
through May 2002 disclose that the veteran was seen for a 
variety of complaints during that period.  X-rays taken in 
January 1998 showed that the veteran had what was 
characterized as very minimal change of the disc spacing 
between L4 and L5, which may represent degenerative disc 
disease.  In February 1998, the veteran was noted to have 
degenerative disc disease in the lumbar spine, and he 
complained of experiencing low back pain consistently over 
the course of his treatment.  An MRI examination also 
conducted in February 1998 disclosed that he had what was 
characterized as some disc bulging at L4-L5 and L5-S1.  Given 
the veteran's complaints of chronic low back pain, it was 
recommended that his medication regimen be altered, but 
surgery was not indicated.  In May 2001, the veteran was 
issued a "rolling walker" but the record also reflects that 
he refused to undergo any sort of physical therapy.  A 
subsequent treatment note dated in December 2001 indicates 
that the veteran reported using a cane when necessary, that 
his activities were restricted, and that prior to the last 
two weeks he had last worked in 1999.  It was noted that the 
veteran was then seeking an increased rating for his service-
connected disability, and that he attributed his unemployment 
to his service-connected disabilities.  At that time, the 
veteran stated that he had worked in an unspecified capacity 
for the previous two weeks, and that he was allowed to work 
at his own pace.  The treating physician recommended that he 
keep his present job.  In addition, the veteran was also 
shown to have undergone treatment for chronic polysubstance 
abuse, as well as depression and violent behavior.  

Of some interest, a treatment note dated in March 2002 
indicates that the veteran stated that he had recently 
initiated a claim for disability benefits from the Social 
Security Administration (SSA).  The veteran stated that he 
was only able to "work for a few days a week in the labor 
pool due to his medical problems."  According to the veteran 
at that time, he had previously applied for SSA disability 
benefits and had been turned down by that agency.  In April 
2002, the veteran was noted to abuse alcohol, and claimed 
that he was unable to work due to his physical disabilities.  
At that time, he was diagnosed with Axis I alcohol abuse and 
dysthymic disorder.  A subsequent treatment note dated in May 
2002 indicates that the veteran was diagnosed with a major 
depressive disorder.  He was assigned an Axis V global 
assessment of functioning (GAF) score of 50, which under the 
criteria found in the Diagnostic and Statistical Manual, 4th 
Edition (DSM-IV), is suggestive of serious symptoms of a 
psychiatric disorder (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

In connection with the present appeal, the veteran underwent 
a VA rating examination in March 1999.  The report of that 
examination shows that the veteran previously claimed to have 
sustained injuries to his back, left knee, and left foot in 
parachute jumps and automobile accidents while he was in 
service.  At the time of the examination, however, the 
veteran only stated that he had sustained one injury to his 
back in a parachute jump in 1980, and denied any other 
injuries other than a reinjury of his back in an automobile 
accident in 1984.  According to the veteran, he was 
previously diagnosed as having herniated discs in his lumbar 
spine, and that he often experienced extreme pain radiating 
down his left leg and foot.  The veteran offered that his 
symptoms had increased in severity over the past few months, 
and he accordingly sought an increased rating.  The veteran 
stated that he had never been requested to see a psychiatrist 
for a rating examination regarding his service-connected 
disability, and he denied experiencing any symptoms 
associated with post-traumatic stress disorder (PTSD).  In 
addition, he denied experiencing symptoms of anxiety or of 
obsessive-compulsive disorder.  The examiner noted that the 
veteran's history was significant for inpatient treatment for 
alcohol and polysubstance dependence.  The veteran claimed to 
have quit a previous job due to his various physical 
disabilities, but that he was currently enrolled in 
vocational training to learn computer-programming skills, and 
was able to perform his activities of daily living without 
difficulty.  During the psychiatric component of the 
examination, the veteran was not shown to manifest any 
particular abnormalities.  Speech was normal, and his affect 
was full and congruent.  The examiner offered that the 
veteran did not appear to suffer from any psychiatric 
illness, and he denied experiencing symptoms of depression, 
mania, obsessive-compulsive disorder, PTSD, and anxiety.  The 
examiner noted that service connection was in effect for some 
sort of a "neurotic skeletal disorder" but stated that such 
was a diagnosis that he could not support.  Further, the 
examiner stated that such a diagnosis did not meet the DSM-IV 
criteria.  Accordingly, the examiner concluded that the 
veteran did not have any active psychiatric illness which was 
due to his military experience, and offered an Axis I 
diagnosis of alcohol abuse and polysubstance dependence.  

The veteran had undergone X-ray examinations of his lumbar 
spine, left knee, and thumbs in February 1999.  No 
abnormalities were noted with respect to the veteran's left 
knee.  There was no evidence of any abnormalities involved 
with either of the veteran's thumbs.  In addition, X-rays of 
the veteran's lumbar spine did not disclose any 
abnormalities.  

The veteran underwent a subsequent VA rating examination in 
June 1999.  The report of that examination discloses that the 
veteran claimed to have sustained several injuries to his 
back, and that he had been forced to quit his job as a 
painter due to low back pain.  He was not then noted to use 
any canes or other assistive devices.  On examination, the 
veteran was able to forward flex to 45 degrees, with 20 
degrees of backward extension.  Pain was noted at the 
extremes of movement.  Lateral flexion to the right and left 
was to 20 and 10 degrees, respectively.  The veteran claimed 
that he had radiating pain into his buttocks.  Some mild disc 
space narrowing was indicated at L5-S1.  The examiner 
concluded with diagnoses of history of bilateral thumb and 
left knee pain with no current complaints.  In addition, the 
examiner offered a diagnosis of a history of lumbar spine 
pain with symptoms of lumbar radiculopathy.  The examiner 
went on to state that the veteran currently experienced low 
back pain and complained of radicular pain down his left leg.  
Previous MRI scans of February 1998 had shown disc bulging at 
L5-S1, with possible lateral herniation to the right.  The 
examiner noted the disparity between the most recent X-rays 
and the earlier MRI results, and indicated that further MRI 
testing would be warranted.  He continued by stating that it 
was his opinion that the veteran might have a chronic lumbar 
strain syndrome.  

The veteran appeared before the undersigned Veterans Law 
Judge at a personal hearing in October 2000, and testified 
that he had been found to have disc bulging at L5-S1, and 
that he experienced sciatica in his left leg.  The veteran 
claimed that his treating physicians had recommended surgery, 
and that he was waiting to conclude the hearing in order that 
he could be scheduled to undergo such surgery.  The veteran 
discussed his various pain medications, and stated that he 
was unable to obtain or retain employment due to his back 
pain.  According to the veteran, he experienced pain and 
swelling in his thumbs and numbness in his left leg.  He 
claimed to be unable to maintain a grip with either hand, and 
that he was unable to open jars or perform other activities 
requiring manual dexterity.  He did state, however, that he 
had not experienced any problems with his left knee, but that 
all problems he experienced with his left leg involved 
numbness and sciatica.  He explained that his primary 
difficulty involved his back.  The veteran stated that he 
would likely undergo surgery at a local VA medical center 
(VAMC) within the next two months.  The veteran claimed to 
have worked as a painter, but that he had not engaged in such 
activity lately.  

Following the Board's January 2001 Remand, the veteran was 
afforded an additional VA rating examination in October 2002.  
The report of that examination generally shows that the 
examiner reviewed the objective medical evidence, and noted 
that the veteran was treated for some sort of lumbosacral 
strain in service.  The veteran complained of experiencing 
chronic pain in his back, and he was observed to use a 
walker.  The examiner observed that the veteran had not 
undergone any surgery in his lower back, and noted that an 
evaluating neurosurgeon at a local VAMC advised that surgical 
intervention was unnecessary.  When he was examined, the 
veteran complained of experiencing pain in his right leg, but 
not in the left leg.  His primary complaint was noted to be 
back pain and not leg pain, and the examiner noted that the 
veteran was not then a candidate for surgery.  The veteran 
stated that he had not experienced problems with his left 
knee, other than some discomfort on movement.  On 
examination, as noted, the veteran was observed to walk with 
difficulty using a walker.  The examiner expressly stated 
that following completion of the examination, he observed the 
veteran walk to his truck carrying his walker, and then place 
the walker in the back of the truck, all without any 
difficulties, before driving away from the VAMC.  During the 
course of the examination, however, the veteran displayed 
difficulty rising from a chair, moaned constantly, and had 
what the examiner characterized as a hyperexaggerated 
response to all examinations.  The veteran would not rise 
from his chair or move to the examination table without 
holding on to the walls and his walker.  The examiner stated 
that he had forward flexion between 10 and 15 degrees, 
extension of 5 degrees and side bending from approximately 5 
to 10 degrees.  All motions were accompanied with expressions 
of agony.  The examiner observed that when the veteran's 
"strategy was noted he would move somewhat more freely."  
No atrophy was noted, and sensation was grossly intact 
throughout the lower bilateral extremities.  In addition, the 
veteran was shown to have 5/5 muscle strength in all muscle 
groups tested.  Examination of the veteran's thumbs disclosed 
full flexion of the MP and IP joints with approximately 45 
degrees and full extension at the MCP joint, and 
approximately a full extension to 0 degrees, and flexion 
approximately 90 degrees at the IP joints.  The examiner 
stated that there was discomfort with all range of motion of 
the thumbs, wrists, and the elbows, and a hyperexaggerated 
response to those as well.  Grossly, the veteran's sensation 
was intact with good capillary refill.  There were no 
hypersensitive scars.  X-rays of the lumbar spine disclosed 
some minimally decreased disc space at L5-S1, and some small 
anterior osteophytes on the lower lumbar vertebrae.  
Examination of the left knee disclosed no osseous 
abnormalities.  The thumbs were not shown to involve any 
malunion or severe degenerative changes of the articulations.  
The examiner concluded with diagnoses of low back pain and 
lumbosacral strain with MRI evidence of disc protrusion; 
status-post bilateral thumb injuries with continued 
complaints of pain; and status-post left traumatic knee 
injury.  The examiner went on to state that after having 
examined the veteran, he displayed somewhat hyperexaggerated 
responses to all examinations, making it very difficulty to 
properly evaluate his ability to perform any functional 
activities, to include work.  On observing the veteran 
leaving the building and getting into his truck, the examiner 
stated that the veteran appeared to move much more freely and 
without discomfort, particularly when compared to the 
veteran's behavior during the examination.  The veteran's MRI 
results disclosed a disc protrusion at L5-S1 displacing the 
S1 nerve root to the left; however, the veteran only 
complained of experiencing right-sided sciatica which would 
not correlate with left-sided S1 nerve root impingement.  
Further, while the veteran experienced exacerbation of back 
pain when performing straight leg raises, he did not 
experience any nerve-stretch type symptomatology.  Given what 
was characterized as the veteran's very exaggerated responses 
to all examinations conducted, the examiner stated that it 
was very difficult to comment on the effects of fatigability 
and ability to perform certain actions.  The examiner stated 
that there was a lack of physical evidence from the 
examination and from a review of the pertinent medical 
evidence in the veteran's claims file to substantiate any 
severe restriction of movement or ability to work as the 
veteran claimed.  

The Board finds that while the veteran has been diagnosed 
with major depression, dysthymia, and polysubstance abuse as 
reflected in the more recent clinical treatment records, 
service connection has not been established for such 
psychiatric disorders.  Moreover, to the extent that the 
veteran's service-connected disability has a psychiatric 
component, the dominant aspect of that disability involves 
pain and degenerative disc disease in the lumbar spine.  See 
generally 38 C.F.R. § 4.126(d).  

In addition, the clinical evidence fails to disclose that the 
veteran actually suffers from any sort of pathology involving 
either his left knee or his thumbs.  The veteran has 
consistently maintained that he has not experienced any 
problems with his left knee, and the objective medical 
evidence shows that he has what has been characterized as a 
full range of motion in the knee joint.  Further, while the 
veteran has testified that he has experienced pain and 
swelling in his thumbs, such has not been objectively shown 
on clinical examination.  The clinical treatment records are 
completely silent for treatment for thumb disorders, and the 
veteran was shown to have full range of motion in both thumbs 
on examination.  He was shown to have some mild arthritis in 
his hands, but such did not involve the thumbs, per se.  
Accordingly, as the veteran has actually been shown to have 
clinical pathology in his low back, and as he has 
consistently maintained that his low back pain constitutes 
his major problem, the Board will evaluate his disability 
under those diagnostic criteria addressing low back 
disorders, the dominant aspect of his disability.  

The Board notes that the primary manifestation of the 
veteran's low back disorder involves complaints of pain with 
an undetermined degree of limitation of motion.  Under the 
criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002), a 10 percent evaluation is assigned for slight 
limitation of motion.  A 20 percent rating is assigned for 
moderate limitation of motion, and a 40 percent evaluation, 
the highest rating available under Diagnostic Code 5292, is 
contemplated for severe limitation of motion.  

The veteran's low back disorder has also been characterized 
by various medical examiners as "lumbosacral strain."  
Lumbosacral strain is evaluated under the provisions found at 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Under those 
criteria, a noncompensable evaluation is assigned where there 
are slight subjective symptoms only.  With characteristic 
pain on motion, a 10 percent evaluation is warranted, and 
assignment of a 20 percent evaluation is contemplated for 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  For 
assignment of a 40 percent evaluation, there must be a 
showing of severe lumbosacral strain with listing of the 
whole spine to the opposite side, with positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
Under Diagnostic Code 5295, a 40 percent evaluation is the 
highest rating available.  

The Board observes that the veteran's service-connected 
disability has been rated by analogy under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5010, primarily based on 
his complaints of painful motion.  He has been diagnosed with 
degenerative disc disease of the lumbar spine, and such is 
considered to be akin to traumatic or degenerative arthritis, 
which is evaluated under the criteria found at Diagnostic 
Codes 5003 and 5010.  Pursuant to those criteria, traumatic 
arthritis is to be evaluated as degenerative arthritis under 
the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2002).  Under those criteria, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation, the highest rating available under 
Diagnostic Code 5003, is contemplated where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Note (1) to Diagnostic Code 5003 states that 
the 10 and 20 percent ratings based on X-ray findings, as set 
forth above, will not be combined with ratings based on 
limitation of motion.  Note (2) states that the 10 and 20 
percent ratings based on X-ray findings, as set forth above 
will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.  Id.  

In order for the veteran to be assigned the highest 
disability rating available given his objectively manifested 
symptomatology, all of the above potentially applicable 
rating criteria must be considered.  Here, however, the 
symptomatology contemplated under the criteria found at 
Diagnostic Codes 5003/5010 is incorporated in the evaluative 
criteria set forth at Diagnostic Codes 5292 and 5295.  
Accordingly, the veteran would not be entitled to receive a 
separate evaluations under each of those diagnostic codes 
because such would constitute "pyramiding" as explained at 
38 C.F.R. § 4.14.  Even though degenerative joint disease may 
be considered to be a component -or even the primary aspect 
of the veteran's low back disorder, the evaluative criteria 
found at Diagnostic Codes 5292 and 5295 would afford him 
higher ratings, and as such, will be the criteria under which 
his disability is rated, although the criteria found at 
Diagnostic Codes 5003 and 5010 will also be considered and 
addressed.  In that regard, the Board also notes that the 
veteran's disability is not shown to involve ankylosis, 
fractures, or other bony fixation.  Accordingly, the criteria 
found at 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, or 
5289 will not be addressed.  In addition, the veteran has not 
been shown to manifest any symptomatology suggestive of 
intervertebral disc syndrome, and therefore, the criteria for 
evaluating that disability, as set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, will not be considered.  

The Board has considered the foregoing, and after applying 
the objective medical evidence to the applicable regulations, 
concludes that the evidence supports assignment of a 20 
percent evaluation for the veteran's psychophysiological 
musculoskeletal reaction involving the back, left knee and 
thumbs.  As discussed, the veteran has been rated by analogy 
primarily under the provisions of Diagnostic Codes 5010 and 
5003 for painful motion in his back, which appears to be the 
major or dominant aspect of the service-connected disability 
at issue here.  The veteran has, however, been shown to have 
what has been diagnosed as lumbosacral strain which has been 
productive of limitation of motion of undetermined severity 
and complaints of pain.  There exist significant questions as 
to the validity of the veteran's assertions made during his 
personal hearing testimony regarding the severity of his 
disability, particularly when viewed in light of the findings 
contained in the report of the October 2002 rating 
examination.  

Even so, the veteran has consistently complained of 
experiencing chronic pain in his lumbar spine, and has been 
shown to experience limitation of motion to an uncertain 
degree.  In view of the fact that the veteran's complaints 
involving back pain have been consistent, and to the extent 
that such have been verified by the objective medical 
evidence, the Board finds the evidence to be at least in 
equipoise in the sense that the veteran has been shown to 
experience moderate limitation of motion in his lumbar spine 
due to complaints of pain.  Accordingly, after having 
resolved reasonable doubt in the veteran's favor, the Board 
concludes that the evidence supports a grant of a 20 percent 
evaluation for the veteran's psychophysiological 
musculoskeletal reaction involving the back, left knee, and 
bilateral thumbs.  See generally 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  To that extent, the veteran's appeal is 
granted.  

The Board also finds, however, that the preponderance of the 
evidence is against assignment of a disability evaluation in 
excess of 20 percent under any diagnostic code.  During the 
course of the rating examinations conducted in June 1999 and 
October 2002, the veteran was shown to have limitation of 
motion in the lumbar spine ranging between moderate and 
severe.  The examiner who conducted the October 2002 
examination expressly noted the veteran's hyperexaggeration 
of his complaints and expressions of what were characterized 
as "agony" in performing any movement, and observed that 
the veteran was able to move about without any apparent 
difficulty following conclusion of the examination.  For that 
reason, the examiner indicated that he was unable to properly 
assess the degree of functional impairment caused by the 
veteran's low back disability, given the veteran's attempts 
to greatly exaggerate or overstate his actual symptoms.  
Further, the Board observes that during his personal hearing 
of October 2000, the veteran testified at some length that 
his treating neurophysicians recommended that he undergo 
surgery on his lumbar spine, and that he would likely undergo 
such surgery within the following two months.  Both the 
clinical treatment records and the October 2002 rating 
examination report, however, contraindicate the veteran's 
assertions in that regard.  As noted, the records reflect 
that the veteran was not considered a candidate for surgery, 
and that his treating physician indicated that surgery was 
not necessary.  

The Board finds that the veteran failed to cooperate with the 
examiner in October 2002 in that he blatantly 
hyperexaggerated his symptomatology in an attempt to obtain a 
higher rating for his service-connected disability.  Such 
conclusion is supported by the examiner's finding that the 
objectively demonstrated pathology in the veteran's lumbar 
spine was in no way consistent with the veteran's claimed 
severe restriction of movement or of his inability to work.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against a finding that the veteran's 
objectively manifested symptomatology is consistent with 
severe limitation of the lumbar spine or otherwise consistent 
with the criteria for assignment of a 40 percent evaluation 
under Diagnostic Code 5295.  In short, due to the veteran's 
demonstrated lack of candor as reflected in his hearing 
testimony and during the course of the October 2002 rating 
examination, the Board finds that there is no proper basis 
upon which to assign an evaluation in excess of 20 percent 
for the veteran's psychophysiological musculoskeletal 
reaction involving the back, left knee, and bilateral thumbs.  
To the extent that the veteran has arguably been shown to 
experience moderate limitation of motion in his lumbar spine, 
in light of his complaints of pain, the Board finds that the 
evidence supports assignment of a 20 percent evaluation for 
that disability.  To that extent only, the veteran's appeal 
is granted.  

The Board's decision in this case does not preclude it from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2002) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  There has 
been no showing, however, that the service-connected 
psychophysiological musculoskeletal reaction involving the 
back, left knee and thumbs has caused marked interference 
with employment, has necessitated frequent (or any) periods 
of hospitalization following service, or otherwise renders 
impracticable the application of the regular schedular 
standards.  Here, the Board recognizes that the veteran has 
been found to experience moderate limitation of motion in his 
low back due to pain, and that he reports that he is 
currently unemployed as a result of his service-connected 
disabilities.  The Board finds, however, that while the 
veteran may well be unemployed, such unemployment has not 
been shown to be the result of any service-connected 
disability.  

As discussed, the veteran hyperexaggerated his symptomatology 
at the time of the October 2002 rating examination, and the 
examiner stated that given the veteran's conduct during the 
examination, he was unable to determine the actual degree of 
impairment caused by the veteran's service-connected 
disability.  He went on to state, however, that the objective 
medical evidence and the clinical examination results failed 
to substantiate the veteran's claims that he was unable to 
work due to any service-connected disability.  The Board 
observes that the veteran was also shown to have been 
diagnosed with Axis I dysthymia and a major depressive 
disorder, and that he was assigned an Axis V GAF score of 50, 
suggestive of an inability to retain employment.  Service 
connection has not, however, been established for such Axis I 
diagnosed disorders, and the Board finds that those 
disabilities, in addition to chronic polysubstance and 
alcohol abuse, are the more likely reasons for the veteran's 
failure to attempt to obtain employment.  In short, the 
objective medical evidence fails to substantiate any of his 
assertions that he is unable to work as a result of any 
service-connected disability.  Further, the veteran reported 
at one point that he was undergoing vocational rehabilitation 
training in computer programming.  The Board observes that 
while such records have not been obtained after multiple 
attempts, and are presumed to be unavailable, given the 
nature of the veteran's service-connected disabilities as 
discussed, such would not have an impact on that type of 
sedentary training or on any commensurate employment derived 
therefrom.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  The Board 
observes that the regular schedular standards contemplate 
higher ratings for the veteran's service-connected 
disability.  While the veteran has been shown to have 
questionable moderate limitation of motion in his lumbar 
spine, such has not been found to warrant assignment of a 
rating in excess of 20 percent under the applicable criteria 
on a schedular basis.  Accordingly, referral for assignment 
of an increased rating on an extraschedular basis is not for 
consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of a 20 percent 
evaluation for psychophysiological musculoskeletal reaction 
involving the back, left knee, and thumbs is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

